Citation Nr: 0608431	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of basal cell carcinoma of the right upper cheek, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for post-operative 
residuals of ectropion of the right lower eyelid, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from January 1956 to 
January 1960.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from February and May 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was previously before the Board in October 2004, 
whereupon the Board remanded the claims to the RO (via the 
Appeals Management Center (AMC)) for further development and 
consideration.  The AMC completed the development requested, 
continued to deny the claims, and returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The post-operative residuals of basal cell carcinoma are 
moderately disfiguring; there is a 3 by 5 centimeter 
hypertrophic scar and asymmetry of the eyelids.

3.  The veteran has unilateral ectropion.




CONCLUSIONS OF LAW

1.  The criteria are met for a higher 30 percent rating for 
the postoperative residuals of basal cell carcinoma of the 
right upper cheek.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Codes 7800, 7818 (2001 & 2005).

2.  The criteria are not met for a rating higher than 10 
percent for postoperative residuals of ectropion of the right 
lower eyelid.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.84a, Diagnostic Code 6020 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).



Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In this case at hand, the veteran was sent a subject matter 
correct VCAA letter in November 2004, as directed in the 
Board's October 2004 remand (his prior VCAA letters in 
December 2001 and March 2002 were inadequate because they 
incorrectly concerned claims for service connection - as 
opposed to claims for higher ratings for already established 
service-connected disabilities, and since they did not 
apprise him of whose specific responsibility - his or VA's, 
it was for obtaining the supporting evidence, etc.).  The 
supplemental correcting November 2004 letter explained the 
type of evidence required to substantiate claims of 
entitlement to increased disability evaluations for his 
service-connected post-operative residuals of basal cell 
carcinoma of the right upper cheek and ectropion of the right 
lower eyelid.  The letter also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  There was no 
specific mention, per se, of the "fourth element" discussed 
in Pelegrini II, but the letter nonetheless explained that he 
should identify and/or submit any supporting evidence.  And 
in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  



The content of the November 2004 VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The RO obviously sent the November 2004 VCAA letter after the 
initial adjudication of the veteran's claims in February 
2002.  So this did not comply with the requirement that VCAA 
notice precede the RO's initial adjudication.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.

Here, the November 2004 VCAA notice provided the veteran with 
ample opportunity to respond before his appeal was re-
certified to the Board (as mentioned, following the remand 
development that, in part, was specifically requested to 
ensure he received VCAA-compliant notice).  And he has not 
indicated that he has any additional relevant evidence to 
submit or which needs to be obtained.  He failed to report 
for his Decision Review Officer (DRO) hearing at the RO, as 
scheduled in January 2004, when he perhaps could have 
identified additional evidence that needs to be obtained.  So 
under these circumstances, the Board finds that he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).



Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board is also mindful that, on March 3, 2006, during the 
pendency of this appeal, the U. S. Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require that, in a case involving claims concerning the 
degree of disability (one of the five elements of a "service 
connection" claim), the VCAA notice for the increased rating 
claims also needs to include a discussion of the effective 
date element.

The November 2004 VCAA letter did not contain a discussion of 
the effective date element since that letter was sent nearly 
a year and a half before the Court's decision in 
Dingess/Hartman.  Since, however, for the reasons explained 
below, the Board is denying the claim for a higher rating for 
the ectropion of the right lower eyelid, no effective date 
will be assigned regardless, so there can be no possibility 
of any prejudice to the veteran concerning this claim.  And 
as for his other claim - for a higher rating for the post-
operative residuals of the basal cell carcinoma, the Board is 
partially granting this claim (albeit not to the highest 
possible level).  And although an even higher rating is still 
obtainable, this, too, is nonprejudicial because once the 
Board increases the rating in this decision, the RO, in turn, 
will have an opportunity to provide additional VCAA notice 
containing the effective date information when effectuating 
this grant of a partially higher rating.



Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, her present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Private medical records from M. J. Wolin, M.D., and C. P. 
Hunter, III, M.D., indicate the veteran underwent a 
dacryocystorhinostomy (DCR) with canalicular intubation (CIT) 
of the right eye in January 2001 to treat a nasolacrimal duct 
obstruction of the right eye.  Treatment notes indicate that 
prior to the surgery, he was post-operative basal cell 
carcinoma of the right lower eyelid with skin grafting and a 
tarsal strip, as part of some lid tightening procedure, and 
that he had a nasal lacrimal duct obstruction on the right 
with moderately dry eyes.  Following surgery, scarring and 
cicatricial changes of the right cheek region from the 
previous basal cell carcinoma excision and reconstruction 
resulted in some cicatricial ectropion of the temporal aspect 
of the right lower lid and lateral pulling of the puncta of 
the right lower lid.  He also had frequent epiphora.



The veteran was afforded a VA scars examination in December 
2001.  According to the examination report, he complained of 
excessive tearing of the right eye since the removal of the 
ectropion from the right lower eyelid.  On objective clinical 
examination, he had a 3-inch long residual scar below his 
right eyelid, running through the nasolabial fold, consistent 
with Mohs surgery and basal cell carcinoma repair.  His upper 
eyelids were normal bilaterally.  His right lower eyelid had 
minimal ectropion, but his right eyelids were normal and 
reactive to light.  Vision was good bilaterally.  The 
diagnosis was history of basal cell carcinoma below the right 
eye with successful resection and subsequent ectropion repair 
with very minimal residuals.

The veteran was also provided a VA eye examination.  The 
report from that January 2002 evaluation indicates that 
surgical procedures had been performed to repair the 
ectropion of his right lower eyelid.  This eyelid was in a 
reasonably good position, but "location of the punctum would 
cause continued epiphora."  There was decreased vision in 
his right eye, without a known cause.

A February 2002 VA treatment note indicates the veteran had 
surgical changes of the right side of the face, right eye 
ectropion with constant tearing.

An April 2003 VA treatment note indicates the veteran was 
status-post parotid carcinoma resection with multiple right 
eye surgeries, with constant tearing.  He also complained 
that his right eyelid did not close, which caused his right 
eye to dry out at night.

The veteran was most recently afforded a VA examination in 
May 2005, as directed in the Board's October 2004 remand to 
better assess the current severity of his disabilities at 
issue.  According to the report of the evaluation, he 
complained that, since the excision of the basal cell 
carcinoma during service, he had had a thickened scar beneath 
his right eye, which pulled his right eyelid downward, in 
turn causing watering and tearing in this eye.  He denied 
receiving any treatment or needing any medications on this 
area.  Objective physical examination showed a thickened 
hypertrophic linear scar beneath his right eye, with 
associated pulling of his right lower eyelid and constant 
tearing of the right eye.  There was a moderate amount of 
disfigurement and scarring, and at the base of the scar there 
was a hard nodule with visible punctum suggestive of an 
epidermal inclusion cyst.  There was no evidence of a 
residual basal cell carcinoma on the right cheek.  The size 
of the affected area is 5 centimeters by 3 centimeters.  The 
scars were not tender or painful, and there were no changes 
in pigmentation other than the normal hypopigmentation of a 
scar.  There also was no evidence of exfoliation, exudation, 
or itching of the area.  The VA examiner concluded there were 
no residuals of the basal cell carcinoma of the right upper 
cheek.  And the VA examiner further noted the veteran's 
medical records were reviewed.

Pictures of the veteran, taken in conjunction with the May 
2005 VA examination, show a scar beneath his right lower 
eyelid, pulling that eyelid lower and flatter than his left 
lower eyelid.  There is also evidence of additional tearing 
of the right eye.

I.  Post-operative Residuals of Basal Cell Carcinoma

As the Board previously indicated when remanding this case in 
October 2004, after the veteran initiated this appeal, the 
regulations pertaining to the evaluation of skin disorders 
were amended - effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (2002).  But see, too, Kuzma v. Secretary of Veterans 
Affairs, 341 F.3d 1327 (Fed. Cir. 2003) (Section 3(a) of the 
VCAA (codified at 38 U.S.C.A. § 5103(a)) does not apply 
retroactively).  VA's General Counsel also addressed this 
issue in VAOPGCPREC 7-2003 (Nov. 19, 2003).  Where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See, as well, VAOPGCPREC 3-
2000 (Apr. 10, 2000) and Green v. Brown, 10 Vet. App. 111, 
116-119 (1997).  See also 38 U.S.C.A. § 5110(g) (West 2002) 
and 38 C.F.R. § 3.114 (2005).  Therefore, the Board must 
evaluate the appellant's claim for an increased rating under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  But for any 
date prior to August 30, 2002, the Board cannot apply the 
revised regulations.

At the time of the veteran's initial claim for service-
connection of his residuals of basal cell carcinoma of the 
right upper cheek, the RO assigned a 10 percent disability 
evaluation by analogy to 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7818.  See 38 C.F.R. § 4.20 (2005) (when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous).  Both the former and 
current versions of DC 7818 are essentially the same, 
requiring malignant skin growths (i.e., neoplasms) to be 
rated as disfigurement (DC 7800), scars or impairment of 
function (DCs 7801-7805).  See 38 C.F.R. § 4.118, Diagnostic 
Code 7818 (2001 & 2005).

Under the former version of DC 7800, a 10 percent disability 
evaluation is assigned for moderate disfigurement of the 
head, face, and neck.  A 30 percent disability evaluation is 
warranted where there is severe disfigurement of the head, 
face, and neck, especially where it is productive of a marked 
and unsightly deformity of the eyelids, lips, or auricles.  A 
50 percent disability evaluation is assigned where there is a 
complete or exceptionally repugnant deformity of one side of 
50 face or marked or repugnant bilateral disfigurement.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

According to the current version of DC 7800, a 10 percent 
disability evaluation is for assignment where there is one 
characteristic of disfigurement.  A 30 percent disability 
evaluation is warranted for disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature of paired set of 
features (nose, chin, forehead, eyes, ears, cheeks, or lips), 
or with 2 or 3 characteristics of disfigurement.  A 50 
percent disability evaluation is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 2 features or paired sets of features, or with 4 or 5 
characteristics of disfigurement.  The characteristics of 
disfigurement for purposes of evaluation are:  scar of 5 or 
more inches in length, scar of at least one-quarter inch 
wide, surface contour of the scar is elevated or depressed, 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding six square inches, abnormal 
skin texture in an area exceeding six square inches, 
underlying soft tissue missing in an area exceeding six 
inches square, or indurate and inflexible skin in area 
exceeding six inches square.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).

For the following reasons, and resolving all reasonable doubt 
in his favor, the severity of the veteran's post-operative 
residuals of basal cell carcinoma of the right upper cheek 
most closely approximates the criteria for a higher 30 
percent disability rating.  So this is the rating that must 
be assigned, under both the former and the current rating 
criteria.  38 C.F.R. § 4.7.  The objective medical evidence 
of record indicates his disability is more severe than 
currently evaluated.  
His post-operative residuals include marked asymmetry of his 
eyelids, due to the pulling of his right lower eyelid.  He 
also has moderate disfigurement as a result of a thickened 
linear scar beneath his right eye.  This scar is 3 x 5 
centimeters in size and ever-so-slightly elevated.  Further, 
his scar on his upper right cheek causes excessive tearing in 
his right eye.  Collectively, the extent of these symptoms 
supports a higher 30 percent disability rating.

The veteran is not, however, entitled to an even higher 50 
percent rating since the evidence does not show he has a 
complete or exceptionally repugnant deformity of his right 
eyelid or cheek.  He also does not have any additional 
characteristics of disfigurement, such as missing underlying 
soft tissue, indurated and inflexible skin exceeding 6 square 
inches, or a 5-inch long scar.  Nor does he have two grossly 
distorted or asymmetrical facial features or paired facial 
features.  And he does not require any treatment or 
medication.  Therefore, the Board finds that he is entitled, 
at most, to a 30 percent rating - again, under either the 
former or current standards.

The Board has also considered whether the veteran is entitled 
to an even higher rating on an extra-schedular basis.  
However, this case does not present such "an exceptional and 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing by the veteran that his post-operative residuals of 
the basal cell carcinoma of his right upper cheek cause 
marked interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitate 
frequent periods of hospitalization.  Bear in mind that, 
according to the most recent May 2005 VA examiner, the scars 
are not tender or painful, and there are no changes in 
pigmentation other than the normal hypopigmentation of a 
scar.  There also is no evidence of exfoliation, exudation, 
or itching of the area, and indeed no residuals of the basal 
cell carcinoma of the right upper cheek  Consequently, there 
is no basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It is not necessary that the veteran meet each and every 
requirement listed in the applicable regulation to receive a 
higher rating.  See, e.g., Drosky v. Brown, 10 Vet. App. 251, 
255 (1997).  Rather, as indicated in 38 C.F.R. § 4.7, 
his symptomatology need only, as a whole, more nearly 
approximate the criteria for the higher rating.  And for the 
reasons discussed above, it is at least as likely as not his 
post-operative residuals of basal cell carcinoma of the right 
upper cheek result in asymmetry of the eyelids and moderate 
disfigurement, all things considered.  So with resolution of 
all reasonable doubt in his favor, a higher 30 percent 
disability rating must be assigned, but no greater.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

II.  Post-operative Residuals of Ectropion

The veteran also has a separate 10 percent disability rating 
for this condition pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Code 6020.  According to this Diagnostic Code, a 10 percent 
rating is warranted for unilateral ectropion.  Whereas a 20 
percent rating is warranted if the condition is bilateral.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6020 (2005).

Records show the veteran has unilateral (as opposed to 
bilateral) ectropion.  Moreover, the decreased vision in his 
right eye has not been clinically attributed to the 
ectropion.  So to the extent he has less than normal vision 
in this eye, this cannot serve as grounds for increasing the 
rating for his ectropion.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (VA is not required to consider 
the adverse effect of additional symptoms such as this when 
they are not part and parcel of the 
service-connected disability at issue).

Furthermore, keep in mind that the pulling of the veteran's 
right lower eyelid and tearing in this eye, as well as the 
scarring below his right lower eyelid are already being 
compensated by the separate (now 30 percent) rating for the 
post-operative residuals of the basal cell carcinoma of the 
right upper cheek.  See also 38 C.F.R. § 4.14, VA's anti-
pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited); Brady v. Brown, 4 Vet. App. 203, 
206 (1993) (a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.").  Therefore, his symptomatology specifically 
attributable to the post-operative residuals of ectropion of 
the right lower eyelid most closely fits within the criteria 
for the currently assigned 10 percent evaluation.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him or anyone 
else that his post-operative residuals of ectropion of the 
right lower eyelid has caused marked interference with his 
employment (that is, beyond that contemplated by his current 
schedular rating) or necessitated frequent periods of 
hospitalization.  Indeed, there is no evidence that he has 
required any recent treatment for this condition.  So there 
is no basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
this claim, so the benefit-of-the-doubt doctrine does not 
apply, and the claim for a higher rating for this condition 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519-20.


ORDER

A higher 30 percent rating is granted for the post-operative 
residuals of the basal cell carcinoma of the right upper 
cheek, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for a rating higher than 10 percent for the post-
operative residuals of ectropion of the right lower eyelid is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


